226 F.2d 583
UNITED STATES of Americav.Michael BULSAK, Appellant.UNITED STATES of Americav.Martin F. TONER, Appellant.
No. 11595.
No. 11596.
United States Court of Appeals Third Circuit.
Argued October 21, 1955.
Decided November 1, 1955.

Appeals from the United States Court of Appeals for the Western District of Pennsylvania; Joseph P. Willson, Judge.
Harold Gondelman, Pittsburgh, Pa., for appellants.
D. Malcolm Anderson, Jr., Pittsburgh, Pa. (John W. McIlvaine, U. S. Atty., Martin M. Sheinman, Asst. U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
These appellants were indicted and convicted for robbery of the Washington Trust Company, Pittsburgh, Pennsylvania, a member of the Federal Deposit Insurance Corporation.


2
The alleged trial errors urged on their behalf are insubstantial.


3
The judgments of the district court will be affirmed.